DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the application filed on 05/23/2022. Claims 1, and 9 are amended. Claim 3 is cancelled. Claims 1-2, and 4-9 are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

                                 EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given over phone conversation and via email with Nelson Runkle (Reg. No. 65399) on 06/02/2022. 
 The application has been amended as follows:
Please replace claim 1 with:
1.	(Currently Amended):  A network function virtualization system, comprising:
a memory storing program instructions;
at least one processor configured to execute the program instructions stored in the memory to:
receive a request to a certificate of at least one of data exchanging parties;
generate first private key information using second private key information comprising a Nonce of a second private key stored in a hardware-based isolated secure execution environment, trusted third party private key information, and unique attributes, in response to the request;
extract public key information of the first private key information;
store the public key information in a public key information storage; and 
verify the certificate using the public key information corresponding to the certificate, 
wherein the unique attributes comprise an International Mobile Equipment Identifier (IMEI) or location coordinates.

Please cancel claim 3.

Please replace claim 9 with:
9.	(Currently Amended):  A verifying method in a network function virtualization system, the method comprising:
receiving a request to a certificate of at least one of data exchanging parties;
generating first private key information using second private key information comprising a Nonce of a second private key stored in a hardware-based isolated secure execution environment, trusted third party private key information, and unique attributes, in response to the request;
extracting public key information corresponding to the first private key information; and
verifying the certificate or the request using the public key information corresponding to the certificate through an application programming interface, 
wherein the unique attributes comprise an International Mobile Equipment Identifier (IMEI) or location coordinates.

Allowable Subject Matter
Claims 1-2, and 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is relates to a network function virtualization system, comprises a request receiving unit that receives a request to a certificate of at least one of data exchanging parties; a private key generator that generates a first private key information using a second private key information stored in a hardware-based isolated secure execution environment, in response to the request; a public key extractor that extracts a public key information of the first private key information; a public key information storage unit that stores the public key information; and a verifying unit that is accessible from the request receiving unit and verifies the certificate using the public key information corresponding to the certificate.
Regarding claim 1, although the prior art of record teaches a memory storing program instructions; at least one processor configured to execute the program instructions stored in the memory to: receive a request to a certificate of at least one of data exchanging parties; extract public key information of the first private key information; store the public key information in a public key information storage; and  verify the certificate using the public key information corresponding to the certificate.
None of the prior art, alone or in combination teaches generate first private key information using second private key information comprising a Nonce of a second private key stored in a hardware-based isolated secure execution environment, trusted third party private key information, and unique attributes, in response to the request; wherein the unique attributes comprise an International Mobile Equipment Identifier (IMEI) or location coordinates in view of the other limitations of claim 1.
Regarding claim 9, although the prior art of record teaches a verifying method in a network function virtualization system, the method comprising: receiving a request to a certificate of at least one of data exchanging parties; extracting public key information corresponding to the first private key information; and verifying the certificate or the request using the public key information corresponding to the certificate through an application programming interface.
None of the prior art, alone or in combination teaches generating first private key information using second private key information comprising a Nonce of a second private key stored in a hardware-based isolated secure execution environment, trusted third party private key information, and unique attributes, in response to the request; wherein the unique attributes comprise an International Mobile Equipment Identifier (IMEI) or location coordinates in view of the other limitations of claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHRIAR ZARRINEH whose telephone number is (571)272-1207. The examiner can normally be reached Monday-Friday, 8:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAHRIAR ZARRINEH/Examiner, Art Unit 2496